DETAILED ACTION

Status of Claims
Claims 1, 3, 5, 8-13 is/are pending.
Claims 1, 3, 5, 8-13 is/are rejected.
Claims 2, 4, 6-7 is/are previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawal of Indication of Allowable Subject Matter
The previous indication of allowable subject matter in claims 1, 3, 5, 8-13 in the previous Office Action mailed 11/10/2021 has been withdrawn in view of the Claim Amendments mailed 02/10/2022 introducing new matter and thereby necessitating new grounds of rejection under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 5, 8-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The disclosure as originally filed fails to provide adequate support for the amended lower limit for the weight average molecular weight of the binder resin.  The molecular weight of 116 g/mol discussed in the previous Office Action mailed on 11/10/2021 is the minimum value of the sulfonated monomer represented by Chemical Formula 1, which constitutes only 4-7 parts by weight based on 100 parts by weight of the sulfonic acid polyester acryl-based resin which in turn can comprise the entirety or only part of the recited binder resin.  Therefore, the calculated (from Chemical Formula 1) minimum molecular weight of a single monomer in a sulfonic acid polyester acryl-based resin included in the binder resin does not constitute adequate support for a minimum weight average molecular weight of the binder resin as a whole, particularly when the other monomers forming the sulfonic acid polyester acryl-based resin (e.g., one or more polyols; one or more polybasic acids; one or more acryl-based monomer; etc.) are not specified and particularly when the binder resin as a whole can contain other polymers in addition to the recited sulfonic acid polyester acryl-based resin.
 	In particular, the disclosure as originally filed does not provide adequate explicit support (e.g., the disclosure of specific weight average molecular weight values, etc.) or adequate implicit support (i.e., given that a binder resin which “including” the recited sulfonic acid polyester acryl-based resin must contain more than the sulfonic acid-containing monomer alone, as discussed in detail below) for a minimum weight average molecular weight of 116 g/mol for the binder resin as a whole.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because the recited lower limit (i.e., 116 g/mol) of weight average molecular weight for the binder resin as a whole is inconsistent with the requirement of the binder being a “resin” (i.e., polymer).  A polymeric compound generally requires multiple repeat units containing at least one carbon (or silicon) atom(s), which means that the minimum weight average molecular weight for a polymeric compound is generally substantially greater than 1 g/mol.   Elemental carbon by itself has a molecular weight of about 12 g/mol, while the only material with a molecular weight as low as 1 g/mol is elemental hydrogen.  
 	As an initial point, the recited binder resin “includes” (i.e., which is equivalent to the open term “comprises”) the recited sulfonic acid polyester acryl-based resin, and therefore, can contain other unspecified polymers, which can affect the weight average molecular weight of the binder resin as a whole.
 	Even assuming that the recited sulfonic acid polyester acryl-based resin constitutes the entirety of the binder resin component (and therefore the weight average molecular weight of the binder resin is the same as the weight average molecular weight of the sulfonic acid polyester acryl-based resin), a sulfonated polyester-acrylic copolymer requires at a bare minimum at least two ester repeat units, at least one acrylic group (or alternatively, at least two acrylic repeat units and one ester group) and at least one sulfonic acid or sulfonate group, which means that even a low molecular weight sulfonated polyester-acrylic copolymer (i.e., an oligomer) with only a few repeating units (e.g., 10 repeat units or less) has a molecular weight significantly greater than 1 g/mol (typically at least in the high hundreds, and more likely in at least the thousands).  
 	For example, the required sulfonic acid-containing monomer represented by recited Chemical Formula 1 in claim 1 contains at a minimum (assuming R1 is -CH and L is a direct bond) at least 1 carbon atom (~12 g/mol) and 1 hydrogen atom (~1 g/mol), in addition to a sodium sulfonate group containing 1 sulfur atom (~32 g/mol), 3 oxygen atoms (3 x ~16 g/mol), and one sodium atom (~23 g/mol), and therefore a monomer represented by recited Chemical Formula 1 has a molecular weight of at least about 116 g/mol.  
 	Furthermore, the molecular weight of the other repeat units required in a sulfonated polyester-acrylic copolymer (i.e., at least two ester repeat units, at least one acrylic group (or alternatively, at least two acrylic repeat units and one ester group) can vary significantly depending on: (i) the type of polyols and polybasic acids used to form the polyester portion of the binder resin (e.g., number of carbon atoms in the polyol; number of carbon atoms in the polyacid; the presence and number of various substituent groups; etc.); and (ii) the type of acryl-based monomer (e.g., number of carbons in alkyl groups; the presence and number of other functional groups such as epoxy or hydroxyl groups, etc.) forming the acryl-based portion of the sulfonated polyester-acrylic copolymer.  For example, regarding polybasic acids: terephthalic acid and isophthalic acid have a molecular weight of about 166 g/mol; 5-sulfoisophthalic acid has a molecular weight of about 246 g/mol; 2,6-naphthalenedicarboxylic acid has a molecular weight of about 216 g/mol; and linoleic acid has a molecular weight of about 280 g/mol.  Similarly, regarding polyols: ethylene glycol has a molecular weight of about 62 g/mol; 1,10-decanediol has a molecular weight of about 174 g/mol; polyethylene glycol and polypropylene glycol can have molecular weight ranging in the hundreds or thousands g/mol.  Furthermore, the molecular structure of polyester (e.g., linear, branched, block, etc.) and other factors (e.g., the method of production; type of catalyst, etc.) can significantly affect the weight average molecular weight of a polyester polymer.  Similar variability is present in the molecular weights of common acryl-based monomers used to produce a sulfonic acid polyester acryl-based resin in accordance with the disclosure as originally filed. 
 	Therefore, a sulfonic acid polyester acryl-based resin as described in the disclosure as originally filed is reasonably expected to have a minimum weight average molecular weight substantially greater than the previously claimed 1 g/m or the presently claimed 116 g/mol (e.g., at least in the high hundreds, and more likely in at least the thousands).
 	The Examiner cautions that any amendments to the lower limit of the weight average molecular weight of the binder resin as a whole must be adequately supported by the disclosure as originally filed.  Additional claim amendments (e.g., limiting the binder resin to only the recited sulfonic acid polyester acryl-based resin, etc.) in combination with additional objective evidence (e.g., a declaration directed to the weight average molecular weights of the sulfonic acid polyester acryl-based resins used in the working Examples in the specification, etc.) may be necessary to provide adequate support for specific weight average molecular weight values for the binder resin as a whole.
 	Claims 3, 5, 8-13 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections of claims 1-5, 8-11 under 35 U.S.C. 103 based on HAO ET AL ‘352 in the previous Office Action mailed 06/10/2021 have been withdrawn in view of the Claim Amendments filed 07/09/2021.

Response to Arguments
Applicant’s previous arguments filed 02/09/2021 with respect to the rejection(s) of claim(s) 1-5, 8-11 under 35 U.S.C. 103 based on HAO ET AL ‘352 and CHARMOT ET AL ‘700 in the previous Office Action mailed 06/10/2021 have been fully considered and are persuasive in view of the Claim Amendments filed 07/09/2021.
 	Therefore, the rejections under 35 U.S.C. 103 based on HAO ET AL ‘352 and CHARMOT ET AL ‘700 in the previous Office Action mailed 06/10/2021 have been withdrawn.  
 	
Applicant’s arguments filed 02/10/2022 have been fully considered but they are not persuasive.
 	(A) Applicant argues that the Claim Amendments filed 02/10/2022 fully address the rejections under 35 U.S.C. 112(b) in the previous Office Action mailed 11/10/2021. However, while the Claim Amendments filed 02/10/2022 address some of the issues under 35 U.S.C. 112(b), they do not resolve all of them, and additionally raise new issues under 35 U.S.C. 112(a) regarding new matter.
 	More specifically, the change from “1 g/mol” to “116 g/mol” in claim 1 does not address the issues of vagueness and indefiniteness with regard to the lower limit on the weight average molecular weight of the binder resin as a whole (which is not necessarily the same as the weight average molecular weight of the sulfonic acid polyester acryl-based resin) for the reasons discussed in detail in the above rejections under 35 U.S.C. 112(b) in the present Office Action.

Allowable Subject Matter
The previous indication of allowable subject matter in claims 1, 3, 5, 8-13 in the previous Office Action mailed 11/10/2021 has been withdrawn in view of the Claim Amendments mailed 02/10/2022 introducing new matter and thereby necessitating new grounds of rejection under 35 U.S.C. 112(a).

With respect to the rejections under 35 U.S.C 103 withdrawn in the previous Office Action mailed 11/10/2021, the prior art of record fails to disclose or suggest an optical film comprising: a transparent substrate; and an antistatic primer layer comprising a binder resin containing the recited sulfonated polyester-acrylic resin containing 4-7 parts by weight of sulfonated monomer based on 100 parts by weight of sulfonated polyester-acrylic resin and an antistatic material comprising poly-3,4-ethylenedioxythiophene (claim 1).
 	HAO ET AL (US 2008/0274352) and CHARMOT ET AL (US 4,880,700) fail to specifically disclose sulfonated polyester-acrylic resin containing the recited amount of sulfonated monomer based on weight.
 	SHIM ET AL (US 2016/0231484) and KAWASAKI (US 2017/0283667) and KINOSHITA ET AL (US 5,581,435) fail to specifically disclose polyester-acrylic copolymers containing the recited amount based on weight of sulfonated monomer in accordance with recited Chemical Formula 1 or coating compositions containing antistatic thiophene polymers.
	EP 0 429 179 and POWELL ET AL (US 2019/0315903) and BUTER ET AL (US 2002/0016407) fail to disclose coating compositions containing antistatic thiophene polymers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 18, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787